                                                                                1   VINCENT CASTILLO, State Bar No. 209298
                                                                                    vcastillo@aghwlaw.com
                                                                                2   ALEXEI N. OFFILL-KLEIN, State Bar No. 288448
                                                                                    aklein@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045
                                                                                6   Attorneys for Defendants
                                                                                    ESSEX GROUP, INC. and SUPERIOR ESSEX INC.
                                                                                7

                                                                                8                              UNITED STATES DISTRICT COURT

                                                                                9                            EASTERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                      SACRAMENTO DIVISION
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    SCOTTSDALE INSURANCE                      Case No. 2:18-cv-958-EFB
                                                                                     COMPANY; ARCH INSURANCE                   (CONSOLIDATED WITH CASE NO. 2:18-cv-
                                                                               12    COMPANY; TERRILL                          2650-EFB)
                                                                                     TRANSPORTATION, INC.; ALEX
                                                                               13    TERRILL; DEAN LEDFORD; and                [ASSIGNED FOR ALL PURPOSES TO
                                                                                     LENNY GROSS,                              MAGISTRATE JUDGE EDMUND F.
                                                                               14                                              BRENNAN]
                                                                                                         Plaintiffs,
                                                                               15                                              STIPULATION OF VOLUNTARY
                                                                                           v.                                  DISMISSAL OF SUPERIOR ESSEX INC.;
                                                                               16                                              [PROPOSED] ORDER
                                                                                     ESSEX ELECTRIC, a Division of
                                                                               17    Superior Essex; ESSEX ELECTRIC, a
                                                                                     Division of Alpine Holdco., Inc.; PLATT   Trial:   May 19, 2020
                                                                               18    ELECTRIC & SUPPLY, INC.; and Does
                                                                                     1-25,
                                                                               19
                                                                                                          Defendants.
                                                                               20

                                                                               21

                                                                               22

                                                                               23    AND CONSOLIDATED ACTION.

                                                                               24

                                                                               25

                                                                               26   ///

                                                                               27   ///

                                                                               28   ///
                                                                                                                                                 STIPULATION OF DISMISSAL OF
                                                                                                                                 1                       SUPERIOR ESSEX INC.
                                                                                                                                                              2:18-CV-958-EFB
                                             308025.1
                                                                                1        The parties, by and through their respective counsel, hereby stipulate as follows:
                                                                                2           1. Defendant Superior Essex Inc. shall be dismissed without prejudice, each party to
                                                                                3               bear its own fees and costs.
                                                                                4           2. Superior Essex Inc. dismisses its Crossclaims as to all Cross-Defendants without
                                                                                5               prejudice, each party bearing its own fees and costs.
                                                                                6           3. Alpine Holdco, Inc. dismisses its Crossclaim against Superior Essex Inc., each
                                                                                7               party to bear its own fees and costs.
                                                                                8

                                                                                9   IT IS SO STIPULATED.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   DATED: May 9, 2019                         ALLEN, GLAESSNER, HAZELWOOD &
                                                                                                                               WERTH, LLP
                                                                               12

                                                                               13                                              By: /s/ Alexei N. Offill-Klein
                                                                                                                                  Vincent Castillo, Esq.
                                                                               14                                                 Alexei N. Offill-Klein, Esq.
                                                                                                                                  Attorneys for Defendants
                                                                               15                                                 ESSEX GROUP, INC. and SUPERIOR ESSEX
                                                                                                                                  INC.
                                                                               16

                                                                               17
                                                                                    DATED: May 9, 2019                         LAW OFFICES OF JEFFREY C. SPARKS
                                                                               18
                                                                                                                               By: /s/ Jeffrey C. Sparks (as authorized on 5/9/19)
                                                                               19                                                 Jeffrey C. Sparks, Esq.
                                                                                                                                  Attorneys for Plaintiffs
                                                                               20                                                 SCOTTSDALE INSURANCE COMPANY;
                                                                                                                                  ARCH INSURANCE COMPANY; TERRILL
                                                                               21                                                 TRANSPORTATION, INC.; ALEX TERRILL;
                                                                                                                                  DEAN LEDFORD; and LENNY GROSS
                                                                               22

                                                                               23
                                                                                    DATED: May 9, 2019                         CLAPP MORONEY VUCINICH BEEMAN
                                                                               24
                                                                                                                               SCHELEY
                                                                               25
                                                                                                                               By: /s/ Christopher J. Beeman
                                                                               26                                                  (as authorized on 5/9/19)
                                                                                                                                  Christopher J. Beeman, Esq.
                                                                               27                                                 Warren Klein, Esq.
                                                                                                                                  Attorney for Defendant
                                                                               28                                                 ALPINE HOLDCO, INC.
                                                                                                                                                        STIPULATION OF DISMISSAL OF
                                                                                                                                     2                          SUPERIOR ESSEX INC.
                                                                                                                                                                     2:18-CV-958-EFB
                                             308025.1
                                                                                1                                        [PROPOSED] ORDER
                                                                                2          The Court, having reviewed the parties’ stipulation for voluntary dismissal, orders as
                                                                                3   follows:
                                                                                4          Superior Essex Inc. is hereby dismissed without prejudice, each party to bear its own fees
                                                                                5   and costs. Superior Essex Inc.’s Crossclaims are dismissed without prejudice, each party to bear
                                                                                6   its own fees and costs. Alpine Holdco, Inc.’s Crossclaim against Superior Essex Inc. is dismissed
                                                                                7   without prejudice, each party to bear its own fees and costs.
                                                                                8          IT IS SO ORDERED.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   DATED: May 13, 2019.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                       STIPULATION OF DISMISSAL OF
                                                                                                                                      3                        SUPERIOR ESSEX INC.
                                                                                                                                                                    2:18-CV-958-EFB
                                             308025.1
